SANDERLIN, Judge.
Appellant appeals his judgment and sentence for handling and fondling a female child under the age of fourteen. We find merit in only one of the four points he raises on appeal.
The trial court sentenced appellant to ten years’ imprisonment, exceeding the guidelines recommendation of community control or 12-30 months’ imprisonment. On the guidelines scoresheet in the space provided for written reasons, appear the words “see sentencing transcript filed in file.”
The sentencing hearing transcript is not enough to satisfy the requirement of written reasons for departure. State v. Jackson, 478 So.2d 1054 (Fla.1985). Therefore, *85appellant’s sentence is reversed and remanded for resentencing.
DANAHY, A.G.J., and LEHAN, J., concur.